[Cite as State v. Cooper, 2012-Ohio-3058.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


                                               :   JUDGES:
STATE OF OHIO                                  :   Patricia A. Delaney, P.J.
                                               :   William B. Hoffman, J.
                         Plaintiff-Appellee    :   Julie A. Edwards, J.
                                               :
-vs-                                           :   Case No. 11CA0125
                                               :
                                               :
SHERRON COOPER                                 :   OPINION

                     Defendant-Appellant




CHARACTER OF PROCEEDING:                            Criminal Appeal from Licking County
                                                    Court of Common Pleas Case No.
                                                    11 CR 00380

JUDGMENT:                                           Affirmed

DATE OF JUDGMENT ENTRY:                             June 29, 2012

APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

KENNETH OSWALT                                      PAUL E. MORRISON
Licking County Prosecutor                           100 E. Main Street
                                                    Columbus, Ohio 43215

BY: EARLY L. FROST
Assistant Prosecuting Attorney
Licking County Prosecutor’s Office
20 S. Second Street, 4th Floor
Newark, Ohio 43055
[Cite as State v. Cooper, 2012-Ohio-3058.]


Edwards, J.

        {¶1}     Appellant, Sherron Cooper, appeals a judgment of the Licking County

Common Pleas Court convicting him of trafficking in cocaine with a finding that the

offense was committed in the presence of a juvenile (R.C. 2925.03(A)(1)(C)(4)(b)).

Appellee is the State of Ohio.

                                    STATEMENT OF FACTS AND CASE

        {¶2}     Detective Alan Thomas of the Licking County Sheriff’s Department set up

a controlled drug buy between appellant and a confidential informant. The confidential

informant, Joe Gerritsen, knew appellant by the street name of “Tink.” In two recorded

telephone calls, Tink agreed to sell the informant an ounce of cocaine for $850.

        {¶3}     On July 28, 2011, Gerritsen met appellant in the parking lot of a Kroger’s

store in Johnstown, Ohio. Detective Thomas parked in the lot to observe the deal. A

minivan was parked next to Detective Thomas.           Inside the minivan were children,

around 5-8 years of age, and an infant. Instead of selling Gerritsen an ounce of cocaine

for $850, the deal was changed to half an ounce for $450. The deal was conducted as

planned in the parking lot.

        {¶4}     Subsequent to the sale, Detective Thomas and Detective Kyle Boerstler

stopped appellant’s vehicle. Appellant had in his possession the marked money used

for the controlled buy. Appellant was questioned and admitted to offering to sell cocaine

to Gerritsen. However, the substance which appellant sold to Gerritsen was found to be

baby powder after testing.
Licking County App. Case No. 11CA0125                                                       3


      {¶5}    Appellant was indicted by the Licking County Grand Jury with trafficking in

cocaine, with a specification that the crime occurred within 100 feet of a juvenile,

elevating the degree of the offense from a fifth degree felony to a fourth degree felony.

      {¶6}    The case proceeded to jury trial in the Licking County Common Pleas

Court. Appellant was convicted as charged and sentenced to 15 months incarceration.

He assigns three errors on appeal:

      {¶7}    “I. THE TRIAL COURT ERRED IN FAILING TO DISMISS THE SALE OF

COCAINE IN THE PRESENCE OF JUVENILES SPECIFICATION WHERE THE

FACTS OF THE CASE FAIL TO MEET THE STATUTORY REQUIREMENTS.

      {¶8}    “II. THE TRIAL COURT’S FINDING OF GUILT IS AGAINST THE

MANIFEST WEIGHT AND SUFFICIENCY OF THE EVIDENCE.

       {¶9}   “III. INEFFECTIVE ASSISTANCE OF COUNSEL.”

                                                 I

       {¶10} In his first assignment of error, appellant argues that the court erred in

failing to dismiss the specification that the sale took place in the presence of juveniles

because the substance he sold to the informant was baby powder, not cocaine.

       {¶11} R.C. 2925.03(A)(1) provides:

       {¶12} “(A) No person shall knowingly do any of the following:

       {¶13} “(1) Sell or offer to sell a controlled substance;”

       {¶14} Appellant clearly could be convicted of violating R.C. 2925.03(A)(1) for

offering to sell cocaine, even though the substance was actually baby powder, not

cocaine. The Ohio Supreme Court has held that a conviction for R.C. 2925.03(A)(1)
Licking County App. Case No. 11CA0125                                                         4


can stand despite the fact that the substance offered as cocaine was actually baking

soda. State v. Chandler, 109 Ohio St.3d 223, 2006-Ohio-2285, 846 N.E.2d 1234, ¶9.

       {¶15} However, the Chandler court went on to hold that the defendant could not

be   sentenced     under    the   major   drug    offender   specification   found    in   R.C.

2925.03(C)(4)(g) unless the substance offered for sale contained some detectable

amount of the relevant controlled substance. Id. at syllabus. R.C. 2925.03(C)(4) sets

forth the penalties for trafficking in cocaine:

       {¶16} “(4) If the drug involved in the violation is cocaine or a compound, mixture,

preparation, or substance containing cocaine, whoever violates division (A) of this

section is guilty of trafficking in cocaine. The penalty for the offense shall be determined

as follows:

       {¶17} “(a) Except as otherwise provided in division (C)(4)(b), (c), (d), (e), (f), or

(g) of this section, trafficking in cocaine is a felony of the fifth degree, and division (C) of

section 2929.13 of the Revised Code applies in determining whether to impose a prison

term on the offender.

       {¶18} “(b) Except as otherwise provided in division (C)(4)(c), (d), (e), (f), or (g) of

this section, if the offense was committed in the vicinity of a school or in the vicinity of a

juvenile, trafficking in cocaine is a felony of the fourth degree, and division (C) of section

2929.13 of the Revised Code applies in determining whether to impose a prison term on

the offender.

       {¶19} “(c) Except as otherwise provided in this division, if the amount of the drug

involved equals or exceeds five grams but is less than ten grams of cocaine, trafficking

in cocaine is a felony of the fourth degree, and division (B) of section 2929.13 of the
Licking County App. Case No. 11CA0125                                                         5


Revised Code applies in determining whether to impose a prison term for the offense. If

the amount of the drug involved is within that range and if the offense was committed in

the vicinity of a school or in the vicinity of a juvenile, trafficking in cocaine is a felony of

the third degree, and there is a presumption for a prison term for the offense.

       {¶20} “(d) Except as otherwise provided in this division, if the amount of the drug

involved equals or exceeds ten grams but is less than twenty grams of cocaine,

trafficking in cocaine is a felony of the third degree, and, except as otherwise provided

in this division, there is a presumption for a prison term for the offense. If trafficking in

cocaine is a felony of the third degree under this division and if the offender two or more

times previously has been convicted of or pleaded guilty to a felony drug abuse offense,

the court shall impose as a mandatory prison term one of the prison terms prescribed

for a felony of the third degree. If the amount of the drug involved is within that range

and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile,

trafficking in cocaine is a felony of the second degree, and the court shall impose as a

mandatory prison term one of the prison terms prescribed for a felony of the second

degree.

       {¶21} “(e) Except as otherwise provided in this division, if the amount of the drug

involved equals or exceeds twenty grams but is less than twenty-seven grams of

cocaine, trafficking in cocaine is a felony of the second degree, and the court shall

impose as a mandatory prison term one of the prison terms prescribed for a felony of

the second degree. If the amount of the drug involved is within that range and if the

offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking
Licking County App. Case No. 11CA0125                                                        6


in cocaine is a felony of the first degree, and the court shall impose as a mandatory

prison term one of the prison terms prescribed for a felony of the first degree.

       {¶22} “(f) If the amount of the drug involved equals or exceeds twenty-seven

grams but is less than one hundred grams of cocaine and regardless of whether the

offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking

in cocaine is a felony of the first degree, and the court shall impose as a mandatory

prison term one of the prison terms prescribed for a felony of the first degree.

       {¶23} “(g) If the amount of the drug involved equals or exceeds one hundred

grams of cocaine and regardless of whether the offense was committed in the vicinity of

a school or in the vicinity of a juvenile, trafficking in cocaine is a felony of the first

degree, the offender is a major drug offender, and the court shall impose as a

mandatory prison term the maximum prison term prescribed for a felony of the first

degree.”

       {¶24} The Chandler court noted that the General Assembly authorized a

hierarchy of criminal penalties for drug trafficking based on the identity and amount of

the drug involved. Id. at ¶18. By the terms of R.C. 2925.03(C)(4), the substance is to be

cocaine, or a compound, mixture, preparation or substance containing cocaine, which

presumes that a detectable amount of cocaine is present before the penalty

enhancement applies. Id. The jury found that 130.87 grams of baking soda equaled or

exceeded 100 grams of cocaine.         The Supreme Court concluded that applying the

penalty enhancement in R.C. 2925.03(C)(4)(g) for a major drug offender to any

substance represented to be “crack cocaine” contradicts the statute. Id. at ¶19.
Licking County App. Case No. 11CA0125                                                   7


       {¶25} However, appellant was sentenced under the penalty enhancement found

in R.C. 2925.03(C)(4)(b), which does not include any specification of the weight or

amount of the controlled substance involved in the sale or offer to sell. It is not clear

from the majority opinion in Chandler whether a detectable amount of the controlled

substance must be present before a defendant may be sentenced under this particular

subsection. The dissenting opinion by Justice O’Connor begins,

       {¶26} “I   strongly   disagree   with   the   majority’s   conclusion   that   R.C.

2925.03(C)(4)(c) through (g) requires that the substance offered actually be cocaine in

order to support a penalty enhancement beyond the default fifth-degree felony

contained in R.C. 2925.03(C)(4)(a).” Id. at ¶40.

       {¶27} Thus, it appears that the dissenting justices believe the majority’s holding

only applies to the subsections which rely on the amount of the drug to enhance the

penalty.

       {¶28} We conclude that the penalty enhancement in R.C. 2925.03(C)(4)(b) may

be applied even where no detectable amount of the substance is involved. As noted,

this enhancement is not based on the weight or amount of the drug sold or offered for

sale. This particular enhancement is based on the proximity of juveniles to the offense.

The danger to juveniles remains the same whether there is an actual sale of a

controlled substance or an offer to sell what the offender represents and believes to be

a controlled substance but ultimately is found to be counterfeit. Therefore, the court did

not err in failing to dismiss the penalty enhancement specification.

       {¶29} The first assignment of error is overruled.
Licking County App. Case No. 11CA0125                                                   8


                                               II

      {¶30} Appellant argues that the finding that he sold or offered to sell cocaine

within 100 feet of a juvenile is against the manifest weight and sufficiency of the

evidence.

      {¶31} In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire

record, weighs the evidence and all reasonable inferences, considers the credibility of

witnesses, and determines whether in resolving conflicts in evidence the jury ‘clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered.’” State v. Thompkins, 78 Ohio St.3d 380, 387,

1997-Ohio-52, 678 N.E.2d 541, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485

N.E.2d 717 (1983).

      {¶32} An appellate court's function when reviewing the sufficiency of the

evidence is to determine whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St.3d 259, 574

N.E.2d 492, paragraph two of the syllabus (1991).

      {¶33} Appellant first restates his argument from his first assignment of error that

he cannot be sentenced under the penalty enhancement because the substance was

baby powder, not cocaine. For the reasons stated in the first assignment of error, we

reject this argument.

      {¶34} Appellant next argues that the state failed to prove that the juveniles in the

minivan were within 100 feet of the car where he conducted the sale.
Licking County App. Case No. 11CA0125                                                     9


       {¶35} Detective Thomas testified that the minivan with children inside was

parked next to him during the drug transaction. He testified that he later went back and

measured and the distance was 94 feet. This is sufficient evidence, if believed by the

jury, to support a finding that the offense took place within 100 feet of a juvenile.

Appellant argues that the officer admitted the distance was more than 100 feet, relying

on the following testimony on recross examination:

       {¶36} “Q. Detective Thomas, didn’t you earlier say you couldn’t see the drug

deal taking place?

       {¶37} “A. I couldn’t, no, not through my mirrors.

       {¶38} “Q. So then if you couldn’t see the drug deal taking place, how could the

juveniles potentially see the drug deal taking place?”

       {¶39} “A. Well, I don’t - - I can’t testify to what exactly they saw. I didn’t go up

there and stop the minivan, but I’m just saying, you know, from what I believe is the - - if

they could look out through the back window, which they were - - the kids were all over

the van, they would have a little bit better angle to see it than I would looking through

my mirrors.

       {¶40} “Q. From 100 feet or so away, assuming those two are sitting down in the

front seat?

       {¶41} “A. Oh, no, they were all in the backseats.” Tr. 92.

       {¶42} The officer did not testify that the van was more than 100 feet away, he

simply failed to correct counsel’s description of the van as “100 feet or so” away. The

focus of the questioning at the time was not on how far away the juveniles were, but on
Licking County App. Case No. 11CA0125                                                    10


what they could have seen from the vehicle. The jury did not lose its way in choosing to

believe the officer’s testimony that he measured and found the distance to be 94 feet.

       {¶43} Finally, appellant argues there is no evidence to support the finding that

the substance appellant offered to sell was cocaine. This claim is patently without merit.

Detective Thomas testified that appellant admitted to bringing cocaine to the informant

and to offering to sell cocaine. The informant testified at trial that he has bought drugs

in the past, and normally the dealer does not use the word “cocaine” on the telephone,

but refers to the drug as “girl” or “soft.” Tr. 101. However, he testified that there was no

doubt in his mind that appellant was going to sell him cocaine.

       {¶44} The second assignment of error is overruled.

                                                 III

       {¶45} In his final assignment of error, appellant argues that his trial counsel was

ineffective. However, in his brief he states, “Although this assignment of error was listed

in Appellant Counsel’s original Docketing Statement, upon reviewing the record in its

entirety, appellate counsel found no real evidence that Mr. Cooper’s trial counsel

rendered ineffective assistance.” Brief of appellant, p. 20. Counsel then goes on to

identify three issues he considered when evaluating an ineffective assistance claim, but

states that appellant cannot demonstrate prejudice from any of these possible mistakes

by counsel, or they were sound trial strategy.
Licking County App. Case No. 11CA0125                                             11


      {¶46} As it appears from appellant’s brief that he has in effect withdrawn this

assignment of error by conceding that counsel was not ineffective at trial, the third

assignment of error is overruled.

      {¶47} The judgment of the Licking County Common Pleas Court is affirmed.




By: Edwards, J.

Delaney, P.J. and

Hoffman, J. concur

                                                ______________________________



                                                ______________________________



                                                ______________________________

                                                            JUDGES

JAE/0413
[Cite as State v. Cooper, 2012-Ohio-3058.]


               IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                    :
                                                 :
                            Plaintiff-Appellee   :
                                                 :
                                                 :
-vs-                                             :       JUDGMENT ENTRY
                                                 :
SHERRON COOPER                                   :
                                                 :
                        Defendant-Appellant      :       CASE NO. 11CA0125




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Licking County Court of Common Pleas is affirmed. Costs assessed to

appellant.




                                                     _________________________________


                                                     _________________________________


                                                     _________________________________

                                                                  JUDGES